Trilliant Exploration Corporation 8-K Exhibit 10.1 Trilliant Exploration Corporation 8-K 2 Trilliant Exploration Corporation 8-K 3 Trilliant Exploration Corporation 8-K 4 Trilliant Exploration Corporation 8-K 5 Trilliant Exploration Corporation 8-K 6 Trilliant Exploration Corporation 8-K 7 Trilliant Exploration Corporation 8-K 8 Trilliant Exploration Corporation 8-K 9 Trilliant Exploration Corporation 8-K 10 Trilliant Exploration Corporation 8-K 11 Trilliant Exploration Corporation 8-K 12 Trilliant Exploration Corporation 8-K 13 Trilliant Exploration Corporation 8-K 14 Trilliant Exploration Corporation 8-K 15 Trilliant Exploration Corporation 8-K 16 Trilliant Exploration Corporation 8-K 17 Trilliant Exploration Corporation 8-K 18 Trilliant Exploration Corporation 8-K 19 Trilliant Exploration Corporation 8-K 20 Trilliant Exploration Corporation 8-K 21 Trilliant Exploration Corporation 8-K 22 Trilliant Exploration Corporation 8-K 23 Trilliant Exploration Corporation 8-K 24
